UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1626


LEON COURSEY,

                Plaintiff – Appellant,

           v.

UNIVERSITY OF MARYLAND EASTERN SHORE; STATE OF MARYLAND,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-01957-CCB)


Argued:   March 20, 2014                      Decided:   July 1, 2014


Before TRAXLER, Chief Judge, KING, Circuit Judge, and Max O.
COGBURN, Jr., United States District Judge for the Western
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED:   Robin Ringgold Cockey, COCKEY, BRENNAN & MALONEY, PC,
Salisbury, Maryland, for Appellant. Jennifer L. Katz, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.    ON BRIEF: Douglas F. Gansler, Attorney General,
Katherine D. Bainbridge, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This       appeal       arises     from       the    termination       in     2010    of

Professor Leon Coursey by his long-term employer, the University

of Maryland Eastern Shore (“UMES”).                        Following his discharge,

Dr. Coursey filed this civil action in the District of Maryland,

seeking relief from UMES and the State of Maryland.                          Coursey has

alleged     multiple         claims,    including         discrimination         under    the

Americans        with        Disabilities          Act     (the     “ADA”)        and     the

Rehabilitation Act of 1973, as well as retaliatory discharge

under    the    ADA.         In   April    2013,     the    district       court    awarded

summary judgment to the defendants on all claims.                            See Coursey

v. Univ. of Md. E. Shore, No. 1:11-cv-01957 (D. Md. Apr. 30,

2013), ECF No. 31 (the “Opinion”). 1                        Coursey seeks appellate

relief     from    the       court’s      adverse        judgment   on     his     ADA    and

Rehabilitation         Act    claims.       As     explained      below,     however,      we

affirm.



                                             I.

                                             A.

     The       summary       judgment     record     reflects       that    Dr.     Coursey

joined the UMES faculty in 1972 as Director of Athletics and

     1
       The district court’s unpublished Opinion is found at J.A.
388-401. (Citations herein to “J.A. ____” refer to the contents
of the Joint Appendix filed by the parties in this appeal.)



                                               2
Assistant Professor of Physical Education.                              He was promoted to

Associate Professor             in     1973,    and     to    full      Professor    in    2001.

During his time at UMES, Coursey served on numerous committees

and   as      Acting    Chair     of    the     Department         of   Physical     Education

(later called the Department of Exercise Science).

                                                1.

        In    late     2004,    several       female       students      lodged     complaints

against Dr. Coursey with UMES.                       Their allegations included that

Coursey made inappropriate sexual comments, belittled students

in    class,     graded        arbitrarily,          and     unfairly      favored    certain

students.       The UMES Director of Human Resources investigated the

complaints and deemed them credible.                         She further concluded that

Coursey had sought to retaliate against students who complained.

Coursey was reprimanded and required to participate in sexual

harassment training.

      In 2007, certain faculty members complained to the UMES

administration          about    Dr.     Coursey’s         erratic      and   unprofessional

behavior, including being overly aggressive with colleagues and

disparaging them, often in the presence of students.                                   Faculty

members       also     reported        that    Coursey       did     not   adhere     to   UMES

policies governing travel, class coverage, and grading.                               In late

2008 and early 2009, UMES received additional student complaints

about        Coursey’s     grading        and        classroom       behavior.        Several

students       also     alleged      that      Coursey       was   erratic     and    verbally

                                                 3
abusive, asserting that he “was unstable,” “had lost it,” and

“went berserk” on students in class.                See J.A. 62-63.

        On   January    13,     2009,   Dr.      James    Heimdal,   Chair    of    the

Exercise Science Department, prepared and sent Dr. Coursey a

memorandum      summarizing       student        concerns    about   his     conduct,

including        “course          content,          grading/evaluation,             and

unprofessional behavior,” as well as fear “of retaliation from

Instructor      associated       with    concerns/complaints.”             J.A.     60.

Heimdal informed Coursey that twelve students had contacted him

to voice such concerns, and Heimdal requested a meeting with

Coursey “ASAP.”        Id.    There is no indication, however, that such

a     meeting   ever    occurred.         Shortly        after   Heimdal   sent     the

memorandum, another faculty member overheard Coursey ranting and

yelling at his students, telling them “I am the highest ranking

professor on this campus and no one can touch me.”                   Id. at 61.

        On February 3, 2009, UMES removed Dr. Coursey from campus

and suspended him from his position.                     As then explained by Dr.

Charles Williams, the Vice President of Academic Affairs, UMES

had      received      “several         significant         complaints     regarding

[Coursey’s] behavior in class,” and, to that end, Williams asked

Dean Nicholas Blanchard to “perform a full investigation into

[the] allegations.”           J.A. 279.         Dr. Williams’s letter explained

that Coursey would be on paid leave while suspended; he was not

to     return   to     campus     without       prior     approval   of    the     UMES

                                            4
administration, nor was he permitted to have contact with “any

students,      especially    those    [he       had]   previously    questioned    or

confronted.”      Id. 2

                                           2.

      During     February     2009,    Dean        Blanchard     investigated     the

allegations against Dr. Coursey and documented his findings and

recommendations by memorandum.              Blanchard spoke with several of

the       complaining     students,        while       others    declined    to    be

interviewed.      As part of his investigation, Blanchard also met

with Coursey.           Blanchard observed that, although Coursey was

“civil in attitude,” his answers in the interview were often

unresponsive      and     vague.     See    J.A.       309.     Blanchard   recalled

Coursey declaring that people at UMES were “out to get him.”

Id.   Blanchard recommended that Coursey “not be placed back in

the classroom,” and “highly recommend[ed] that [he] receive a

mental health evaluation.”           Id. at 310.

      In the meantime, Dr. Coursey lodged a grievance with the

UMES administration, alleging that he had been suspended without

      2
       Dr. Coursey maintains on appeal that he “was unaware of
any allegations of misconduct or complaints regarding his
teaching” prior to his February 3, 2009 removal and suspension
from campus. See Br. of Appellant 4. That assertion, however,
is belied by the record, which includes several copies of Dr.
Heimdal’s January 13, 2009 memorandum to Coursey.     Notably,
Coursey has not moved to strike that memorandum, he does not
challenge its authenticity, and he has not denied receiving it
in January 2009.



                                           5
cause and not given any information about the complaints against

him.       As a result, UMES convened a faculty grievance board (the

“Grievance Board”), which conducted a hearing on May 14, 2009.

Two    weeks     later,       on    May        29,    2009,     the     Grievance       Board

unanimously         concluded      that    UMES      had   violated       the    applicable

procedures       in    suspending         and    investigating         Coursey    and    had

failed to advise the complaining students of the appropriate

grievance procedures.              Accordingly, the Board recommended that

Coursey’s suspension be lifted, he be allowed to “resume his

regular       duties,”    and      all    of    his    “rights      and   privileges      be

restored.”       J.A 282.

       Pursuant to UMES policy, President Thelma Thompson had the

ultimate authority to decide whether to reinstate Dr. Coursey.

On     June    4,     2009,     after      reviewing          the     Grievance     Board’s

recommendations and Dean Blanchard’s report, President Thompson

requested that Coursey have a “medical evaluation and/or mental

health evaluation to ascertain his fitness for duty.”                            J.A. 317.3

Although the Board had recommended Coursey’s reinstatement —

without any evaluation — Thompson incorrectly asserted that she


       3
       Throughout Coursey’s employment dispute, the parties have
used various terms to describe President Thompson’s requested
evaluation, including “medical evaluation and/or mental health
evaluation,” “fitness for duty evaluation,” and “mental/medical
examination.”   For consistency, we use the term “mental health
evaluation” unless quoting from the record.



                                                6
was acting upon the Board’s recommendation in requesting that

Coursey undergo a mental health evaluation.                           See id. at 317,

321.        Over     the     next     two        months,      UMES      representatives

corresponded with Coursey — through his attorney — about his

need to undergo a mental health evaluation before UMES could

consider    reinstating       him     for    the       fall   2009     term.         Coursey

consistently refused to submit to the evaluation and remained

suspended on paid leave.

       On October 28, 2009, Dr. Coursey filed a discrimination

complaint with the Equal Employment Opportunity Commission (the

“EEOC”)    and     notified    UMES    of        his    actions.        Coursey’s         EEOC

complaint     alleged       that     UMES        had     contravened         the    ADA    by

“attempting to subject [him] to a fitness for duty exam for the

sole   purpose     of   determining         whether       [he]   ha[d]       a    disability

and/or the nature or severity of [his] disability.”                                J.A. 208.

Coursey asserted that the Grievance Board’s report undercut the

University’s       request     for     a     mental        health      evaluation         and

evidenced its inappropriate “ulterior motive.”                        Id.

                                            3.

       On May 25, 2010, formal charges of termination were filed

against     Dr.    Coursey    on     grounds       of     professional           misconduct,

incompetence, and insubordination.                     The following day, President

Thompson    notified       Coursey    by     letter       that   he    was       immediately

relieved of all duties and, as of August 1, 2010, would be

                                             7
suspended without pay “until the conclusion of the termination

proceedings.”          J.A. 49.       Thompson’s letter outlined options for

Coursey prior to her decision.                Coursey could request a hearing,

either “by an impartial hearing officer appointed by [Thompson]”

or before a faculty review board, or he could simply resign.

Id.     In response, on June 22, 2010, Coursey requested a hearing

with a faculty review board.

        Shortly       thereafter,      UMES   convened       a    five-member      faculty

panel (the “Termination Panel”) to review the charges lodged

against Dr.         Coursey    and     determine    whether        UMES    had    cause    to

terminate       him    from    his    position     as   a    full    Professor.           The

Termination Panel met nine times between August 26 and September

28, 2010, heard testimony from nineteen witnesses, and received

and considered more than 100 exhibits.                       Among the exhibits was

Coursey’s then-pending EEOC complaint, which was introduced into

evidence       by     UMES.         Coursey   subsequently          amended      his   EEOC

complaint to include a retaliation claim, alleging that UMES had

illegally initiated the termination proceedings in retaliation

for his filing of the EEOC complaint.

        Dr.     Coursey       was     represented       by       counsel    before        the

Termination Panel.            Aside from his assertions that UMES lacked

cause    to     terminate      him,    Coursey     contended        that    the    Panel’s

review should be limited to whether his refusal to submit to the

mental        health    evaluation       constituted         insubordination.              In

                                              8
Coursey’s view, the 2009 Grievance Board hearing and the Board’s

subsequent report had exonerated him of any wrongdoing, and the

Termination Panel had no right to consider the prior allegations

of misconduct in assessing the issue of termination. 4

       On     November        4,    2010,      the       Termination      Panel    issued      its

report to President Thompson, recommending that Dr. Coursey be

terminated         for    incompetence             and     professional      misconduct       and

concluding that he had “failed to maintain the standards” of the

teaching profession.                 See J.A. 97.            The Panel emphasized that

Coursey       had     been         “verbally        abusive     toward      students,”        was

disrespectful towards his colleagues and supervisors, and had

once       approached     a    female         colleague      from    behind       and   put    his

tongue in her ear.                 Id.       The Panel viewed Coursey’s continued

refusal       to    submit         to    a    “fitness       for    duty”     evaluation       as

insubordination and misconduct.                      Id.

       Dr. Coursey appealed the Termination Panel’s findings and

recommendations           to   President           Thompson.        She    then    heard      oral

argument       from       Coursey            and    representatives         of     UMES,      and

determined         that    Coursey’s           termination         was    appropriate.         By

       4
       Dr. Coursey’s contention that the Grievance Board’s 2009
findings were conclusive on the issue before the Termination
Board was rejected in the UMES administrative proceedings and by
the district court.    We also reject that contention.   Coursey
has provided no authority for the proposition that the
Termination Panel was precluded from entertaining evidence that
had been before the Grievance Board.



                                                    9
letter of December 17, 2010, Thompson notified Coursey that he

was “hereby terminated from his position,” but had the right to

appeal to the University System of Maryland’s Board of Regents.

See J.A. 101.           Coursey pursued that appeal, and, on June 17,

2011,     the    Board    of     Regents     affirmed         Thompson’s       termination

decision, concluding that there was “substantial evidence” in

support thereof.         Id. at 133. 5

                                             B.

      On July 18, 2011, Dr. Coursey initiated this civil action

against the defendants in the District of Maryland.                            On November

29,     2011,    he      filed    an    amended         complaint       (the     operative

“Complaint”      herein).         The   Complaint        first    alleges       that    UMES

violated the ADA in requesting that Coursey undergo a mental

health evaluation (Count One).                The Complaint also asserts that

Coursey’s       termination      violated         the   ADA    (Count    Two)     and   the

Rehabilitation Act (Count Six), in that Coursey was discharged

because     he    was     regarded      as    disabled.           Additionally,         the

Complaint alleges that Coursey’s termination was illegal under




      5
       Meanwhile, on April 29, 2011, the EEOC dismissed Coursey’s
EEOC complaint, reciting that it was “unable to conclude that
the   information  obtained   establishe[d]  violations  of   the
statutes.” J.A. 17.



                                             10
the ADA because it was in retaliation for his filing of the EEOC

complaint (Count Three). 6

     For reasons explained in its Opinion of April 30, 2013, the

district court granted summary judgment to the defendants.                            The

court concluded that UMES’s request that Dr. Coursey undergo a

mental health evaluation — the basis for his ADA claim in Count

One —     “was    consistent      with    business      necessity,”       and   Coursey

“submitted    no    significant      evidence      of    his   own   in     rebuttal.”

Opinion    10.      In   disposing       of    Coursey’s    wrongful       termination

claims    under    the   ADA   and   the       Rehabilitation       Act,    the   court

reasoned    that,    “[b]ecause      no       reasonable    trier    of    fact   could

conclude that UMES regarded Dr. Coursey as disabled within the

meaning of the ADA, he [could not] establish a prima facie case

of wrongful discharge.”            Id. at 8.            Addressing Count Three’s

ADA retaliation claim, the court determined that Dr. Coursey had

failed “to identify a single intervening instance of retaliatory

conduct” between his EEOC complaint and his termination “that

might    suggest    a    causal    link       between    his   complaint        and   the

initiation of termination proceedings.”                    Id. at 11.       The court

went on to explain that, assuming Coursey had “established a


     6
       The Complaint also includes a Fourteenth Amendment due
process claim under 42 U.S.C. § 1983 (Count Four), and a state
law breach of contract claim (Count Five).     Dr. Coursey has
abandoned both of those claims.



                                          11
prima facie case of retaliation, UMES had a non-discriminatory”

reason for terminating him.             Id.     The Opinion concluded that

because   Coursey    had   failed      to    show    “that    UMES’s      reason     for

terminating   him    [was]      pretextual,         his   claim    of     retaliation

[could not] succeed.”          Id.   Coursey has timely appealed, and we

possess jurisdiction pursuant to 28 U.S.C. § 1291.



                                       II.

     We   review    de   novo    a   district       court’s   award       of    summary

judgment,   applying     the    same   legal    standards         as    the    district

court.    See Nader v. Blair, 549 F.3d 953, 958 (4th Cir. 2008).

Under those standards, summary judgment may only be awarded when

there is no genuine dispute of material fact.                     Id.     As we have

explained, “courts must take special care when considering a

motion for summary judgment in a discrimination case because

motive is often the critical issue”; however, “summary judgment

disposition remains appropriate if the plaintiff cannot prevail

as a matter of law.”       Evans v. Techs. Applications & Serv. Co.,

80 F.3d 954, 958-59 (4th Cir. 1996).                 If, after considering the

record as a whole, we determine “that a reasonable jury could

return a verdict for [the plaintiff], then a genuine factual

dispute exists and summary judgment is improper.”                      Id. at 959.




                                        12
                                            A.

       Count One of the Complaint alleges that UMES contravened

§ 102 of the ADA (codified at 42 U.S.C. § 12112), by requesting

that Dr. Coursey undergo a mental health evaluation that “was

neither job-related nor consistent with a business necessity.”

J.A. 11.        Section 102 prohibits an employer “from requiring a

medical examination or making inquiries of an employee as to

whether he is an ‘individual with a disability or as to the

nature or severity of the disability unless such examination or

inquiry is shown to be job-related and consistent with business

necessity.’”       Porter v. U.S. Alumoweld Co., 125 F.3d 243, 246

(4th      Cir.     1997)      (quoting           42     U.S.C.         § 12112(d)(4)).

Nevertheless,       the     relevant        EEOC      regulations        authorize     an

employer    “‘to    make    inquiries       or     require    medical      examinations

(fitness    for    duty    exams)    when    there      is    a   need    to    determine

whether    an    employee    is     still    able     to     perform     the    essential

functions of his or her job.’”               Id. (quoting 29 C.F.R. pt. 1630,

App. § 1630.14(c)).         Whether a required mental health evaluation

is   “job-related     and    consistent          with      business      necessity”    is

assessed under an objective standard.                       See Tice v. Ctr. Area

Transp. Auth., 247 F.3d 506, 518 (3d Cir. 2001).                               A business

necessity must be based on more than “mere expediency,” and will

be found to exist where the employer can “identify legitimate,

non-discriminatory reasons to doubt the employee’s capacity to

                                            13
perform his or her duties.”                 See Conroy v. N.Y. State Dep’t of

Corr. Servs., 333 F.3d 88, 97, 98 (2d Cir. 2003); see also

Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007).

       Dr. Coursey’s position as a full Professor at UMES required

that   he    instruct,        supervise,      and    interact     with    students     and

faculty in a professional and non-threatening manner.                          Given the

plethora     of     complaints        about       Coursey’s     violent        outbursts,

erratic and inappropriate behavior, as well as his disregard for

UMES policies, UMES has shown that it had valid concerns about

Coursey’s ability to perform his duties.                      A university is in the

business of educating students; as such, it is essential that

its faculty members be able to fulfill that role.

       Dr.   Coursey       counters        that     because    the     Grievance     Board

recommended       his    reinstatement        and     President       Thompson     falsely

believed     that       the   Board    had       recommended     the     mental    health

evaluation, “any allegations regarding Dr. Coursey’s conduct are

merely   afterthoughts.”             Br.    of    Appellant     16.      Thus,     Coursey

contends, the President’s request that he undergo an evaluation

was improper, in that it was not based on “evidence obtained, or

available to the employer, prior to making a disability related

inquiry.”     Id.       Coursey’s contention in this regard ignores the

evidence     supporting        the    directive       that    Coursey     submit     to   a

mental health evaluation, including student complaints and Dean

Blanchard’s        independent         report,        which     made      an      explicit

                                             14
recommendation     that     Coursey     be    so     evaluated.            Moreover,

Coursey’s argument mischaracterizes the role of the Grievance

Board in 2009.      Thompson possessed the ultimate authority to

lift   Coursey’s   suspension,    see      J.A.    153,    and   she   was   acting

within her discretion in seeking more information before doing

so.    That she erred in relying on the Board’s report for support

of her request for the mental health evaluation does not mean

that her actions ran afoul of the ADA.               Coursey has not forecast

any evidence creating a genuine issue of material fact on that

point, and the district court properly granted summary judgment

against him on Count One.

                                      B.

       Counts Two and Six of the Complaint allege that Coursey was

wrongfully    discharged,    in   contravention           of   the   ADA    and   the

Rehabilitation Act. 7       As we have explained, “[t]o the extent

possible, we construe the ADA and Rehabilitation Act to impose

similar    requirements.”      Halpern       v.    Wake   Forest     Univ.   Health

Scis., 669 F.3d 454, 461 (4th Cir. 2012).                      Although the two

statutes employ differing terminology, they have generally been

read to “require a plaintiff to demonstrate the same elements to

       7
       Although Count Two alleges ADA violations under § 102 (42
U.S.C. § 12112), Count Six does not identify any particular
provision of the Rehabilitation Act.    Like the district court,
we read Count Six to allege a violation of § 504 of the
Rehabilitation Act (codified at 29 U.S.C. § 794).



                                      15
establish liability.”         Id.        Thus, to make a prima facie case for

a wrongful discharge, the plaintiff must show that:

       (1) he is within the ADA’s protected class; (2) he was
       discharged; (3) at the time of his discharge, he was
       performing the job at a level that met his employer’s
       legitimate   expectations;   and  (4)   his  discharge
       occurred under circumstances that raise a reasonable
       inference of unlawful discrimination.

Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

A crucial distinction between the ADA and the Rehabilitation Act

is found in the third element of a wrongful discharge claim,

that    is,   causation.      Halpern, 669 F.3d       at   461.      Under    the

Rehabilitation Act, a plaintiff must show that he was subject to

employment      discrimination       “solely           by   reason       of    her    or   his

disability.”          29   U.S.C.        § 794(a).            In    contrast,        the   ADA

prohibits discrimination against a “qualified individual on the

basis    of   disability.”          42    U.S.C.       § 12112(a).             Although    the

causation requirements of the statutes are slightly different,

that distinction does not bear on our analysis of the summary

judgment      award   on   Counts    Two     and       Six.        Because      Coursey    has

failed to establish the first common element of those wrongful

discharge claims — membership in a protected class — we need

not reach the issue of causation on either Count Two or Count

Six.

       Under the framework outlined above, to establish membership

in an ADA protected class, a plaintiff must show that he is “a


                                            16
qualified individual with a disability.”                Haulbrook, 252 F.3d at

702.     The ADA defines a disability as “a physical or mental

impairment” that “substantially limits one or more of the major

life activities of an individual,” and that includes a record of

such     an   impairment    or    “being    regarded       as     having       such    an

impairment.”       Id. at 702-03.     In pursuing his wrongful discharge

claims, Dr. Coursey does not maintain that he actually has a

disability; rather, he maintains that UMES must have regarded

him as disabled because President Thompson requested that he

undergo a mental health evaluation.                To establish that he was

regarded      as   disabled,     Coursey    must    show        that:      (1)        UMES

mistakenly believed that he had a physical or mental impairment

that substantially limited one or more major life activities, or

(2)    UMES    mistakenly      believed     that   an      actual,       nonlimiting

impairment substantially limited him in one or more major life

activities.        See Rhoads v. FDIC, 257 F.3d 373, 390 (4th Cir.

2001).

       We have not decided whether an employer’s request for an

evaluation of its employee is, in and of itself, sufficient to

show that the employer regarded the employee as disabled for

purposes of the ADA.           Of the courts of appeals to address this

issue, however, all have concluded that it is not.                         See Tice,
247 F.3d   at   508-9   (“[A]n    employer’s     request        for     a    medical

examination, standing alone, is not sufficient to establish that

                                       17
the employer regarded the employee as disabled, and thus cannot

itself    form     the    basis      for    establishing         membership    in    the

protected class under the ADA.”); Sullivan v. River Valley Sch.

Dist., 197 F.3d 804, 811 (6th Cir. 1999) (same); Colwell v.

Suffolk Cnty. Police Dep’t, 158 F.3d 635, 647 (2d Cir. 1998)

(same).       As    the    Third     Circuit       explained      in   Tice,    an   ADA

plaintiff must point to other evidence showing that his employer

regarded him as disabled — that is, substantially limited in a

major life activity — and not just that it harbored concerns

about his ability to perform his job.                     See 247 F.3d at 513; see

also Taylor v. Fed. Express Corp., 429 F.3d 461, 464 (4th Cir.

2005) (explaining that “major life activity of working” is not

limited to one position or type thereof).                       This record does not

reveal    that     UMES   regarded        Dr.    Coursey    as    disabled,    nor   has

Coursey pointed to evidence suggesting that there is a genuine

issue    of   material       fact    on    that        issue.     We   are    therefore

satisfied     to    affirm     the    award       of    summary    judgment    to    the

defendants on Counts Two and Six.

                                            C.

        In Count Three of the Complaint, Dr. Coursey alleges that

he was terminated in retaliation for his EEOC complaint against

UMES, in violation of § 503 of the ADA (codified at 42 U.S.C.

§ 12203).        Section     503     prohibits         discrimination    against     any

individual “because such individual made a charge, testified,

                                            18
assisted, or participated in any manner in an investigation,

proceeding,         or        hearing       under    this     chapter.”            42       U.S.C.

§ 12203(a).              To    make     a    prima     facie       case     of     retaliatory

discharge, a plaintiff must show that:                             (1) he engaged in a

protected      activity;         (2)    his    employer       acted     adversely       against

him; and (3) the protected activity was causally connected to

the employer’s adverse action.                       See Rhoads, 257 F.3d at 392.

When   those    elements          are    satisfied,      the    burden       shifts     to     the

employer       “to        rebut        the     presumption         of      retaliation          by

articulating         a        legitimate       nonretaliatory             reason     for       its

actions.”       Id.           If the employer satisfies that burden, “the

plaintiff ‘must demonstrate that the proffered reason is a pre-

text for forbidden retaliation.’”                       Id. (quoting Haulbrook, 252

F.3d at 706).

       The    district         court    granted       summary      judgment      against       Dr.

Coursey on Count Three, determining that he had failed to make a

prima facie showing of retaliatory discharge and that, in any

event,       UMES     had        established         that     it      possessed         a     non-

discriminatory,           non-pretextual             reason     for       terminating         him.

Contrary to the district court, we are satisfied that Coursey

made a prima facie case.                     We nevertheless affirm the judgment

because we agree with the court’s alternative ruling that UMES

had    solid    non-discriminatory              and     non-pretextual           reasons       for

terminating Coursey.

                                                19
       As for the prima facie showing, Dr. Coursey’s filing of his

EEOC complaint in October 2009, and his subsequent termination

by UMES in 2010, suffice to satisfy the first two elements.                             Our

remaining    inquiry      is    whether          Coursey     has   shown     a     causal

relationship      between      the    two        events    —    that   is,       did    his

termination by UMES result from his earlier EEOC filing?                           We are

satisfied that Coursey has established the element of causation

and thus met his initial burden on the retaliatory discharge

claim.

       We have recognized that the discharge of an employee soon

after he engages in a protected activity is “strongly suggestive

of retaliatory motive,” Carter v. Ball, 33 F.3d 450, 460 (4th

Cir.   1994),     and   “gives       rise    to     a     sufficient    inference       of

causation   to     satisfy     the    prima       facie     requirement,”        King   v.

Rumsfeld,   328 F.3d 145,     151    (4th    Cir.     2003).     There      is    no

precise formula as to when an employer’s actions will trigger

application of that inference.                   In the context of this case,

however, the seven-month period between Dr. Coursey’s 2009 EEOC

complaint    and    UMES’s      initiation          of    termination      proceedings

against him in May of 2010 supports an inference of retaliatory

motive.     Moreover,        that     UMES       actually      introduced    the       EEOC

complaint into evidence before the Termination Panel is highly

suggestive of a causal link.               See Williams v. Cerberonics, Inc.,

871 F.2d 452, 457 (4th Cir. 1989) (concluding that employer’s

                                            20
knowledge    of    discrimination           charge        shortly       before    employee’s

termination       “certainly     satisfies          the       less     onerous    burden      of

making a prima facie case of causality”); see also Shirley v.

Chrysler     First,     Inc.,     970 F.2d 39,       43-44    (5th     Cir.       1992)

(deeming     supervisor’s        repeated          mention        of     employee’s          EEOC

complaint sufficient to establish causation).                             UMES’s decision

to     present    Coursey’s       EEOC      complaint           as      evidence       in    his

termination       proceedings      was      undeniably            flawed,       and    we     are

unwilling to condone such a practice.                        To the contrary, UMES and

other employers should know that the filing of an EEOC complaint

is a protected activity and must be zealously secured “to ensure

employees’ continuing access to the EEOC and the enforcement

process.”     See Laughlin v. Metro. Wash. Airports Auth., 149 F.3d
253, 259 (4th Cir. 1998).

       Because    Dr.    Coursey      has     made       a    prima     facie    showing       of

retaliatory       discharge,       we       must         decide       whether      UMES       has

demonstrated that it had a legitimate and non-retaliatory reason

for    terminating      him.     If     so,    we    assess          whether     Coursey      can

successfully rebut that legitimate and non-retaliatory reason by

showing it to be pretextual.                  See Dowe v. Total Action Against

Poverty in Roanoke Valley, 145 F.3d 653, 656 (4th Cir. 1998).

       The   record     is     replete      with         evidence       supporting       UMES’s

justification for terminating Dr. Coursey, including complaints

from    multiple      faculty     members          and       students    about        Coursey’s

                                              21
conduct, documented violations of UMES policies, and Coursey’s

refusal to submit to the mental health evaluation.                            As such,

UMES has satisfied its burden of showing a legitimate and non-

retaliatory reason for Coursey’s termination.

       Dr. Coursey counters by pointing to the discrepancy between

the    findings    of   the    Grievance       Board   and   the    report     of    the

Termination Panel.        Coursey contends that, because “the evidence

presented to the Boards was substantially similar, at the very

least, a factual dispute exists as to whether [UMES] had grounds

to    terminate    [him].”       Br.     of    Appellant     22.        Coursey     also

reiterates that UMES placed his EEOC complaint into evidence

before the Termination Board and emphasizes that he remained

suspended from the UMES campus for the seven months between the

filing of his EEOC complaint and his termination.

       Dr.   Coursey’s        rebuttal    contentions        fail       for   multiple

reasons.     First, the two faculty panels — the Grievance Board in

2009   and   the   Termination      Panel      in    2010    —   were    tasked     with

resolving different issues.              The Grievance Board evaluated the

propriety of suspending Coursey, based largely on relevant UMES

procedures, while the Termination Panel determined whether UMES

had cause to terminate him.              Second, even viewing the record in

the light most favorable to Coursey, UMES possessed substantial

evidence     of   his   misconduct     over     an   extended      period     of   time.

Such evidence provided a proper basis for President Thompson’s

                                          22
ultimate decision to terminate Coursey.         Third, Coursey has not

pointed to any evidence suggesting that the Termination Panel,

President   Thompson,   or   the   Board   of   Regents   used   his   EEOC

complaint against him.       Finally, the record indicates that UMES

had already taken action — albeit not rising to the level of

termination — to address Coursey’s misconduct before he filed

his EEOC complaint in 2009.        Simply put, UMES has satisfied its

burden and Coursey has failed to establish the existence of any

genuine issue of material fact as to pretext.               We therefore

affirm the award of summary judgment to the defendants on Count

Three.



                                   III.

     Pursuant to the foregoing, we affirm the judgment of the

district court.

                                                                 AFFIRMED




                                    23